Morton J.
drew up the opinion of the Court. These cases depend upon the construction of the will of Grover Dodge.
The claimants in these suits are the heirs at law and the administrator de bonis non, of the testator. And the • questions are, whether any of his estate remains undisposed of, and if any, how much. Whatever remained undevised, of course descended to the heirs at law. The inquiry necessarily divides into two branches ; the first relates to the real estate ; and the second, to the personal.
The intention of the testator to give the whole estate, both real and personal, to his wife during her life or widowhood, is well and clearly expressed. And as the wife never married *292again, there can be no doubt that a life estate in the whole vested in her.
But the nature of the devise to Nehemiah" Dodge is more doubtful. The heirs at law contend, that it was a contingent remainder, different portions of it to vest on the happening of different events; the one, the marriage, the other, the death of the widow. And as the former contingency never happened, they contend that the two thirds which were to depend upon it never vested.
The real question is, whether tbe devisee took a vested or contingent remainder. If the latter, then, as to two thirds, the contingency never having happened, the estate never vested. We must enter into the inquiry with a recollection, that the law prefers vested to contingent remainders, and that when the will is susceptible of two constructions, the one favorable to the. former and unfavorable to the latter, other things being equal, should be adopted. Dingley v. Dingley, 5 Mass. R. 535 ; Shattuck v. Stedman, 2 Pick. 468.. But the intention of the testator must govern in all cases, if it can be ascertained. And in seeking for it, we are not restrained by unbending technical rules, but may adopt the most liberal construction without much regard to the grammatical structure of the sentences, or the precise definition of the words used. These instruments are sometimes made in extremis, and often drawn by unskilful persons. They are therefore entitled to great indulgence, and are treated with greater liberality than any other legal instruments. It frequently happens, in reading a loose and carelessly written will, that the meaning of the testator is perfectly obvious, and yet, by any strict rules of interpretation, it may be difficult to make it out.
In this case, we think that it is quite apparent, that the testator intended to give an immediate estate in the whole of his real property to N. Dodge, subject to the right given to his wife in the same, and liable to be divested by his death without issue before the termination of the widow’s estate. Having carved out a particular estate for his widow, the testator gives to Nehemiah Dodge, all his real estate, with every expression necessary to create a fee. Then, in attempting to fix the period when the devisee should come into possession, consistently *293with the prior devise to the wife, he accidentally, or because he supposed it was already expressed or implied, omits any mention of the death of the wife, and only provides for the event of her marriage. He directs that the devisee shall take possession of two thirds on her marriage, and of the other third on her death. Now to suppose that he intended that this devisee, favored above all his relatives in the same and nearer degrees, should have the whole estate, in case his wife married, and only one third in case she did not, would be giving it upon a contingency over which the devisee could have no control, and which, we think, is incompatible with the clearly manifested intent and purpose of the testator. That he intended and expected that this devisee, if he lived, would come into possession of the whole, not a part, of the estate!, upon the death of his wife, we think, is apparent from the devise over to his nephews, Ephraim and Grover Dodge.
In providing for the death of N. Dodge without issue, and before he got possession, he says: “I will that all my estate, which I have above given him, be and remain to my two kinsmen, Ephraim and Grover Dodge.” This expression, though not decisive nor very strong, tends to show an intention to dispose of the whole. If he had contemplated a contingency, upon which only a third was to go to Nehemiah, and then, upon another contingency, over to his nephews, he probably would not have used so strong and broad language.
The whole tenor of the will tends to show a desire to dispose of all his property. If he had supposed, that two thirds of his real and all his personal estate, might, in a particular and not improbable event, be left undisposed of, we cannot think, that he would have omitted the usual concluding clause, covering all the residue of the estate.
The special provision for all his numerous relatives and heirs at law, by specific legacies of unequal amounts, has a strong tendency to show, that he did not intend to leave a contingency, upon which a large and uncertain amount of his property should be distributed among his heirs at law.
We think, on the whole, that the mere reading of the will produces a very strong conviction, that the testator intended to stive the whole of his real estate to Nehemiah Dodge, to come *294into his possession upon the termination of the particular estate given to the widow ; and that if any words are needed to give this construction, they may be supplied by a necessary implication. The opinion of the Court therefore is, that the whole of the real estate vested in Nehemiah Dodge, and that he is ' entitled to hold it. It is not necessary to carry our examination further, and to fix a construction upon the clause in favor of the two nephews. It can hardly be doubted, however, that if Nehemiah Dodge had died before the widow, it would, by way of executory devise, have vested the whole real estate in them.
Most of the foregoing reasoning applies to the personal estate as well as the real. It is very clear that the testator omitted to insert in the will, provisions for events and contingencies, which must have been in his mind when he was performing the" mental operation of making a post mortem disposition of his property. He began by looking at two events in relation to his wife, the one, her marriage, and the other, her death, and made a different disposition of his property to depend on each. But he had not proceeded far before he seems to have forgotten the one, and to have made all his provisions with reference to the other. This caused all the difficulty which we have experienced in our construction of the devise of the real estate.
It is not improbable, that the testator supposed that he had included all his estate, personal as well as real, in the first clause, and that the possession jvas to be taken on the death of the wife, in case she did not marry, and that all that remained for him to do, was, to provide for the contingency of her marriage. It is probable, that the testator intended to give to this favorite nephew all his personal as well as all his real estate, diminished only by the amount carved out for his wife be that more or less, according to the happening of the event; by which it was to be affected. And this supposition is strengthened by the consideration before referred to, that the will contains no residuary clause. But this depends more upon conjecture than legal inference, and is too unsafe to be .relied upon. 6 Cruise’s Dig. tit. 38, ,c. 10, § 17. It is our duty to construe, not to make, wills. To infer from any thing contained in the will an intention to bequeath the whole' per *295.onal estate, would be to carry the doctrine of implication, which is always resorted to with caution and even fastidiousness, to an unreasonable length. We are therefore of opinion, that the whole personal estate does not pass by the will.
The will says : “I also give him [N. Dodge] the one half of my personal estate, after my just debts and funeral charges are paid ; and I will, that he take possession of the same at my said wife’s marriage.” The first clause, in our opinion, is independent of the latter, and the operation of the bequest w'as not intended to be suspended upon the happening of any contingency. He had before given the use of the personal property to his wife for life. And although the absolute property vested in this legatee, yet it was subject to the use of the wife. And although she never married, yet he was entitled to the possession of it as soon as her right to use it had terminated.
The result is, that one half was disposed of by the will; the other, after the expiration of the wife’s interest in it, remained intestate property, and is to be distributed among the heirs at law of Grover Dodge, according to the statute of distributions.